          Case 1:20-cv-00440-NONE-EPG Document 23 Filed 12/23/20 Page 1 of 21



 1 Richard T. Drury (SBN 163559)
 2 richard@lozeaudrury.com
   Rebecca Davis (SBN 271662)
 3 rebecca@lozeaudrury.com
   LOZEAU DRURY LLP
 4 1939 Harrison St., Suite 150
   Oakland, CA 94612
 5 Telephone: (510) 836-4200
   Facsimile: (510) 836-4205
 6
   Patrick H. Peluso (admitted pro hac vice)
 7 ppeluso@woodrowpeluso.com
   Taylor T. Smith (admitted pro hac vice)
 8 tsmith@woodrowpeluso.com
 9 WOODROW & PELUSO, LLC
   3900 East Mexico Avenue, Suite 300
10 Denver, Colorado 80210
   Telephone: (720) 213-0676
11 Facsimile: (303) 927-0809
12 Attorneys for Plaintiff and the alleged Class
13                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA
14
15   EDWARDO MUNOZ, individually and               Case No. 1:20-cv-00440
     on behalf of all others similarly
16   situated,                                     PLAINTIFF’S RESPONSE IN
                                                   OPPOSITION TO DEFENDANT’S
17                           Plaintiff,            MOTION TO STAY
18   v.                                            Hearing Date: January 8, 2021
                                                   Time: 10:00 a.m.
19   SCHOOLADVISOR, LLC d/b/a                      Courtroom: 10, 6th Floor
     DEGREESEARCH.ORG, a Delaware                  Judge: Hon. Erica P. Grosjean
20   limited liability company,
21
                             Defendant.
22
23
24
25
26
27                                             i
     PLAINTIFF’S RESPONSE IN OPPOSITION TO
28   DEFENDANT’S MOTION TO STAY
           Case 1:20-cv-00440-NONE-EPG Document 23 Filed 12/23/20 Page 2 of 21



 1                                          TABLE OF CONTENTS
 2 TABLE OF AUTHORITIES ................................................................................ iii
 3 I.        INTRODUCTION ........................................................................................ 1
 4 II.       STATEMENT OF FACTS AND PROCEDURAL HISTORY ................ 2
 5 III.      ARGUMENT ................................................................................................ 3
 6               A. Regardless of the Supreme Court’s decision, discovery will
 7                  still be needed regarding Defendant’s dialing system ..................... 4
                 B. The requested stay also fails to meet the Landis factors ................. 6
 8
 9                          1) SchoolAdvisor’s claimed “hardship” will occur
                               regardless of whether the Court grants the motion to
10                             stay .......................................................................................... 7
11                          2) Absent a stay, Plaintiff will be irreparably damaged
12                             in the form of lost evidence ................................................... 9
                            3) A stay would not promote judicial economy ..................... 11
13
14                          4) Defendant’s request to stay falls in line with the
                               trend in TCPA litigation ..................................................... 13
15
     IV.     CONCLUSION ........................................................................................... 15
16
17
18
19
20
21
22
23
24
25
26
27                                                             ii
     PLAINTIFF’S RESPONSE IN OPPOSITION TO
28   DEFENDANT’S MOTION TO STAY
          Case 1:20-cv-00440-NONE-EPG Document 23 Filed 12/23/20 Page 3 of 21



 1                                     TABLE OF AUTHORITIES
 2 A.M. by & through Deora v. Bridgecrest Acceptance Corp.,
 3           No. 4:20-CV-00553-SEP, 2020 WL 3489280 (E.D. Mo. June 26, 2020).... 13
 4 Abante Rooter and Plumbing, Inc. v. Nationwide Mut. Ins. Co.,
 5           No. 17-cv-03328-EMC, 2018 WL 573576 (N.D. Cal. Jan. 26, 2018) ........... 5
 6 Barr v. Am. Ass’n of Political Consultants, Inc., No. 19-631,
 7           140 S. Ct. 2335 (July 6, 2020) ...................................................................... 13
 8 Blue Cross & Blue Shield of Ala. v. Unity Outpatient Surgery Ctr., Inc.,
 9           490 F.3d 718 (9th Cir. 2007) ........................................................................ 10
10 Camacho v. Hydroponics, Inc., No. EDCV20980JGBKKX,
11           2020 WL 6784519 (C.D. Cal. Sept. 22, 2020) ............................................. 15
12 Fontes v. Time Warner Cable Inc., No. CV14-2060-CAS(CWX),
13           2015 WL 9272790 (C.D. Cal. Dec. 17, 2015) .............................................. 14
14 Goro v. Flowers Foods, Inc., No. 17-CV-2580 JLS (JLB),
15           2020 WL 804841 (S.D. Cal. Feb. 18, 2020)................................................. 11
16 Gusman v. Comcast Corp., No. 13CV1049-GPC DHB,
17           2014 WL 2115472 (S.D. Cal. May 21, 2014) .............................................. 14
18 Henderson v. United Student Aid Funds, Inc., No. 13-CV-1845,
19           2016 WL 5956041 (S.D. Cal. May 3, 2016) ................................................ 12
20 Knapper v. Cox Commc'ns, Inc., No. CV-17-00913-PHX-SPL,
21           2019 WL 250430 (D. Ariz. Jan. 17, 2019) ................................................... 14
22 Kristensen v. Credit One Bank, N.C., No. CV14-7963 DMG AJWX,
23           2015 WL 2151751 (C.D. Cal. May 7, 2015) ................................................ 14
24 Lacy v. Comcast Cable Commc'ns, LLC, No. 3:19-CV-05007-RBL,
25           2020 WL 4698646 (W.D. Wash. Aug. 13, 2020)............................... 8, 13, 15
26 Landis v. North Am. Co., 299 U.S. 248 (1936)................................................... 6, 13
27                                                         iii
      PLAINTIFF’S RESPONSE IN OPPOSITION TO
28    DEFENDANT’S MOTION TO STAY
         Case 1:20-cv-00440-NONE-EPG Document 23 Filed 12/23/20 Page 4 of 21



 1 Larson v. Harman Mgmt. Corp., No. 116CV00219DADSKO,
 2          2018 WL 6459964 (E.D. Cal. Dec. 10, 2018) .............................................. 14
 3 LG Elecs., Inc. v. Eastman Kodak Co., No. 09-CV-0344H(BLM),
 4          2009 WL 1468703 (S.D. Cal. May 26, 2009) .............................................. 10
 5 Lockyer v. Mirant Corp., 398 F.3d 1098 (9th Cir. 2005) ............................... 7, 8, 10
 6 Mehaffey v. Navient Sols., LLC, No. 19-CV-00197-REB-NRN,
 7          2020 WL 5260209 (D. Colo. Feb. 13, 2020)................................................ 13
 8 Pittenger v. First Nat'l Bank of Omaha, No. 20-CV-10606,
 9          2020 WL 5596162, (E.D. Mich. Sept. 18, 2020) ......................................... 15
10 Simon v. Ultimate Fitness Grp., LLC, No. 19 CIV. 890 (CM),
11          2019 WL 4382204 (S.D.N.Y. Aug. 19, 2019 ............................................... 14
12 Singer v. Las Vegas Athletic Clubs, 376 F. Supp. 3d 1062 (D. Nev. 2019) ........... 14
13 Smith v. JPMorgan Chase Bank, N.A., No. 20CV01777CBMPJWX,
14          2020 WL 5033532 (C.D. Cal. Aug. 21, 2020) ............................................. 15
15 Weisbein v. Allergan, Inc., No. SA CV 20-0801 FMO (ADSx),
16          2020 WL 6555051 (C.D. Cal. Nov. 6, 2020) ........................................... 8, 15
17 Whittaker v. All Reverse Mortgage Inc., No. CV-20-08016-PCT-DLR,
18          dkt. 26 (D. Ariz. July 17, 2020) .............................................................. 12, 15
19
20 STATUTES, RULES, SECONDARY SOURCES
21 Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. ............................ 1, 2
22
23
24
25
26
27                                                       iv
     PLAINTIFF’S RESPONSE IN OPPOSITION TO
28   DEFENDANT’S MOTION TO STAY
         Case 1:20-cv-00440-NONE-EPG Document 23 Filed 12/23/20 Page 5 of 21



 1 I.       INTRODUCTION
 2          Defendant SchoolAdvisor, eager to avoid litigating this case challenging its
 3 serial violations of the Telephone Consumer Protection Act, 47 U.S.C.§ 227, et
 4 seq., seeks a stay of this entire lawsuit pending the Supreme Court’s resolution of
 5 Facebook Inc. v. Duguid, No. 19-511 (U.S. July 9, 2020). The Duguid case
 6 concerns the definition of an automatic telephone dialing system (“ATDS” or
 7 “autodialer”) and, specifically, whether a dialing system that does not use a
 8 random number generator may be classified as an ATDS. Defendant asserts that
 9 the Court should wait until the Duguid case is decided before this case may
10 proceed any further.
11          Fortunately for the recipients of Defendant’s harassing calls,
12 SchoolAdvisor’s arguments in support of a stay fail, and the Court should deny the
13 Motion. First, SchoolAdvisor misreads Duguid and the impact it may have on
14 these proceedings. While Defendant asserts that “the impact of Facebook on this
15 litigation may be dispositive of the whole matter,” (Def. Mot. at 8) the reality is
16 that the true nature of Defendant’s dialing equipment must be proven through
17 discovery regardless of any decision the Supreme Court may reach regarding the
18 definition of an ATDS. Rather than sit idly by for months while evidence becomes
19 more distant and difficult to obtain, the parties should proceed with discovery that
20 will be required irrespective of the Duguid decision.
21          Additionally, the Landis factors—which courts are to apply when faced with
22 requests for stays—weigh against granting SchoolAdvisor’s Motion. Plaintiff and
23 the class members face a real risk of harm if discovery is stayed while
24 SchoolAdvisor’s supposed hardship depends on the Supreme Court disposing of
25 Plaintiff’s claim. Further, judicial economy will not be served by postponing
26 discovery and forcing this matter to languish on the Court’s docket—again,
27                                             1
     PLAINTIFF’S RESPONSE IN OPPOSITION TO
28   DEFENDANT’S MOTION TO STAY
         Case 1:20-cv-00440-NONE-EPG Document 23 Filed 12/23/20 Page 6 of 21



 1 discovery regarding the capacity of Defendant’s dialing system is going to be
 2 necessary regardless of the outcome in Duguid.
 3          As such, and as explained further below, Defendant’s Motion to Stay should
 4 be denied.
 5 II.      FACTUAL AND PROCEDURAL BACKGROUND
 6          On March 26, 2020, Plaintiff filed the instant case against Defendant
 7 alleging violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et
 8 seq. (“TCPA” or “Act”). (Dkt. 1.) Specifically, Plaintiff alleges that SchoolAdvisor
 9 violated the TCPA by placing autodialed text messages to his cellphone and the
10 cellular telephones of thousands of similarly situated consumers—all without prior
11 express consent. (Id. ¶¶ 16, 33.) In support of his ATDS claim, Plaintiff alleges that
12 Defendant utilized a dialing system that “has the capacity to store, produce, and
13 dial random or sequential numbers, and/or receive and store lists of telephone
14 numbers, and to dial such numbers, en masse, in an automated fashion without
15 human intervention.” (Id. ¶¶ 12, 41.)
16          On June 25, 2020, the parties conferred and filed a joint report setting forth
17 their positions on the discovery schedule. (Dkt. 15.) At the time, Defendant
18 proposed bifurcating discovery to limit the first four months solely to merits-based
19 discovery. (Id. at 5.) Defendant claimed, “if, as Defendant anticipates, initial merits
20 discovery confirms that Plaintiff cannot beat summary judgment, it better positions
21 the Parties to resolve the case in its early stages by avoiding motion practice all
22 together.” (Id. at 5-6.) On July 8, 2020, the Court issued its scheduling order
23 agreeing with Defendant and bifurcating discovery into two phases. (Dkt. 17.) The
24 first phase was limited to all discovery regarding Plaintiff, and written discovery
25 regarding Defendant’s policies and procedures, which ran until October 10, 2020.
26
27                                              2
     PLAINTIFF’S RESPONSE IN OPPOSITION TO
28   DEFENDANT’S MOTION TO STAY
          Case 1:20-cv-00440-NONE-EPG Document 23 Filed 12/23/20 Page 7 of 21



 1 (Id.) Thereafter, the second phase would commence, and the parties could engage
 2 in class and merits related discovery. (Id.)
 3          On September 1, 2020, Defendant served its first set of discovery on
 4 Plaintiff, which included requests for production and interrogatories. (Declaration
 5 of Taylor T. Smith (“Smith Decl.”) ¶ 4, a true and accurate copy of which is
 6 attached hereto as Exhibit A.) On October 7, 2020, Plaintiff served his responses to
 7 Defendant’s first set of discovery, along with his responsive documents. (Smith
 8 Decl. ¶ 5.)
 9          On October 19, 2020, Plaintiff served his first set of written discovery on
10 Defendant, including requests for production and interrogatories. (Id. ¶ 6.) On
11 November 20, 2020, counsel for SchoolAdvisor requested an additional 21 days to
12 respond to Plaintiff’s discovery requests—putting the response deadline at
13 December 9, 2020. (Id. ¶ 7.) Plaintiff agreed to the requested extension. (Id.) On
14 December 9, 2020—six days after the instant motion was filed—SchoolAdvisor
15 served its “responses” to Plaintiff’s first set of discovery. (Id. ¶ 8.) Rather than
16 provide any substantive responses at all, SchoolAdvisor objected to each request as
17 being supposedly improper given Defendant’s pending motion to stay. (Id.) No
18 substantive responses or responsive documents were or have been provided. (Id. ¶
19 9.) SchoolAdvisor even refused to identify the third party who it claims obtained
20 Plaintiff’s consent to place the text messages. (Id. ¶ 10.) On December 22, 2020,
21 the parties conferred and agreed that SchoolAdvisor would provide substantive
22 discovery responses by December 30, 2020. (Id. ¶ 11.)
23          Given SchoolAdvisor’s gamesmanship, and as explained further below, this
24 Court should deny Defendant’s motion to stay in its entirety.
25 III.     ARGUMENT
26          SchoolAdvisor’s request for a stay pending the Supreme Court’s review of
27                                             3
     PLAINTIFF’S RESPONSE IN OPPOSITION TO
28   DEFENDANT’S MOTION TO STAY
             Case 1:20-cv-00440-NONE-EPG Document 23 Filed 12/23/20 Page 8 of 21



 1 Duguid v. Facebook, Inc., 926 F.3d 1146 (9th Cir. 2019) should be denied. While
 2 the Supreme Court’s decision could theoretically change the definition of an
 3 ATDS, the outcome will not be dispositive of Plaintiff’s claim. Rather, discovery
 4 regarding Defendant’s dialing system will still be necessary regardless of how the
 5 Supreme Court rules. Because a stay would only result in delaying inevitable
 6 discovery, the Landis factors weigh against a stay, which would undoubtably
 7 prejudice Plaintiff’s ability to obtain necessary evidence. As such, the Court should
 8 deny Defendant’s motion to stay.
 9              A.      Regardless of the Supreme Court’s decision, discovery will still be
10                      needed regarding Defendant’s dialing system.
                At the core of SchoolAdvisor’s motion to stay is the mistaken assumption
11
     that the Supreme Court’s upcoming decision in Facebook “implicates an issue
12
     central to Plaintiff's prima facie case.” (Def. Mot. at 3.) While the decision may
13
     elucidate further what type of system qualifies as an ATDS, it will not eliminate
14
     the need for discovery regarding Defendant’s dialing system in particular.1
15
                At issue in Duguid is the definition of an ATDS. There, after the district
16
     court dismissed Duguid’s complaint for failing to adequately plead an ATDS, the
17
     Ninth Circuit reversed and held that an ATDS could be found where the dialing
18
     technology is capable of storing numbers to be called and dialing such numbers
19
     automatically. Duguid, 926 F.3d at 1149–51. The Court rejected the notion that an
20
     ATDS must use a random or sequential number generator to store numbers. Id. On
21
     July 9, 2020, the Supreme Court granted certiorari for review of following issue:
22
23              Whether the definition of ATDS in the TCPA encompasses any device
                that can ‘store’ and ‘automatically dial’ telephone numbers, even if the
24
25   1
     To be sure, nowhere does Defendant indicate that if Duguid is decided against
26 Facebook that it, SchoolAdvisor, automatically loses this lawsuit. Apparently, the
   looming Duguid decision will only be dispositive if Facebook prevails.
27                                         4
         PLAINTIFF’S RESPONSE IN OPPOSITION TO
28       DEFENDANT’S MOTION TO STAY
         Case 1:20-cv-00440-NONE-EPG Document 23 Filed 12/23/20 Page 9 of 21



 1          device does not ‘us[e] a random or sequential number generator.’
     Petitioner’s Brief in Facebook, Inc. v. Duguid, et al., Case No. 19-511, 2019 WL
 2
     5390116, at *ii (S. Ct. Oct. 17, 2019). Hence, the Supreme Court will consider
 3
     whether a dialer that does not use a “random or sequential number generator” may
 4
     be considered an ATDS as defined by the statute.
 5
            While the Duguid decision could certainly impact the definition of an
 6
     autodialer, it will not dispose of Plaintiff’s claims or the need to demonstrate the
 7
     use of an ATDS. Here, Plaintiff alleged that Defendant sent the text messages
 8
     using an ATDS that featured “a random or sequential number generator.” (Dkt. 1 at
 9
     ¶¶ 12, 41.) Thus, on the one hand, if the Court reverses the Ninth Circuit’s
10
     decision, evidence of a random number generator will be required. On the other
11
     hand, if the Supreme Court upholds the Facebook decision, Plaintiff will no longer
12
     need evidence of a random number generator to prove that Defendant’s system
13
     qualifies as an ATDS, but he will still need to establish that the dialing system is
14
     capable of storing numbers to be called and dialing such numbers automatically.
15
     As such, regardless of the Supreme Court decision, the question of what constitutes
16
     an ATDS is a “highly fact-specific inquiry” better addressed with a “more
17
     developed factual record” after the plaintiff has “an opportunity to test the
18
     declaration[s] through discovery or deposition.” Abante Rooter and Plumbing, Inc.
19
     v. Nationwide Mut. Ins. Co., No. 17-cv-03328-EMC, 2018 WL 573576, at *2, n. 2
20
     (N.D. Cal. Jan. 26, 2018).
21
            Put simply, Plaintiff will need to obtain evidence through discovery to
22
     determine the nature of the dialer that was actually used to send the text messages
23
     at issue in this case, and such evidence will be necessary to this case no matter
24
     what the Supreme Court decides. There is simply no justification for delaying the
25
     discovery process.
26
27                                              5
     PLAINTIFF’S RESPONSE IN OPPOSITION TO
28   DEFENDANT’S MOTION TO STAY
        Case 1:20-cv-00440-NONE-EPG Document 23 Filed 12/23/20 Page 10 of 21



 1          As a final point, it’s worth mentioning that this is the second time that
 2 SchoolAdvisor has asked this Court to limit discovery for a matter that it claims
 3 will simplify the issues. That is, SchoolAdvisor has already been given the benefit
 4 of bifurcated discovery by claiming previously that it would benefit all parties and
 5 bring about an early resolution. (See Dkt. 17.) Despite this, Defendant has not
 6 produced any discovery, let alone prior express consent applicable to Plaintiff. Nor
 7 has Defendant moved for summary judgment. Moreover, despite requesting and
 8 receiving a 21-day extension to respond to Plaintiff’s discovery requests,
 9 Defendant initially claimed that it has no obligation to provide a response while its
10 instant motion to stay is pending, which was filed forty-five days after Plaintiff
11 served his discovery requests. (Smith Decl. ¶ 8.) Enough is enough: the Court
12 should put an end to Defendant’s repeated delay tactics.
13          Accordingly, the Court should deny Defendant’s motion to stay.
14          B.      The requested stay also fails to meet the Landis factors.
15          SchoolAdvisor also claims that “every single factor analyzed by courts in
16 this Circuit when considering a stay favors granting the requested relief.” (Def.
17 Mot. at 3.) Defendant’s analysis of the Landis factors is seriously flawed—none of
18 the factors favor a stay. Defendant’s only “hardship” is the inevitable costs of
19 responding to discovery, which only Plaintiff has incurred to date given
20 Defendant’s persistent evasiveness. On the other hand, a stay would unfairly
21 prejudice Plaintiff’s ability to obtain necessary evidence to support his claim,
22 including evidence in the possession of third parties. As such, the Landis factors do
23 not favor a stay.
24          In Landis, the Supreme Court acknowledged that courts have inherent power
25 to control their own dockets, including the power to stay proceedings. See Landis
26 v. North Am. Co., 299 U.S. 248, 254 (1936). Any party seeking a stay, however,
27                                              6
     PLAINTIFF’S RESPONSE IN OPPOSITION TO
28   DEFENDANT’S MOTION TO STAY
        Case 1:20-cv-00440-NONE-EPG Document 23 Filed 12/23/20 Page 11 of 21



 1 “must make out a clear case of hardship or inequity in being required to go
 2 forward, if there is even a fair possibility that the stay for which he prays will work
 3 damage to someone else.” Id. at 255. Only in “rare circumstances” will a party be
 4 compelled to stand aside while a litigant in another case settles the rule of law that
 5 will define the rights of both. Id.
 6          As Defendant correctly points out, the Ninth Circuit has distilled a three-
 7 factor test of competing interests to weigh when considering granting a stay under
 8 Landis: (1) the possible damage that may result from granting a stay; (2) the
 9 hardship or inequity that a party may suffer by going forward; and (3) “the orderly
10 course of justice measured in terms of the simplifying or complicating of issues,
11 proof, and questions of law which could be expected to result from a stay,”
12 commonly referred to as judicial economy. Lockyer v. Mirant Corp., 398 F.3d
13 1098, 1110 (9th Cir. 2005) (quoting CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th
14 Cir. 1962)).
15          As explained below, none of the factors support a stay here.
16                  1.      SchoolAdvisor’s claimed “hardship” will occur regardless
17                          of whether the Court grants the motion to stay.
            SchoolAdvisor begins by addressing the second Landis factor by asserting
18
     that if required to continue with discovery, it will “will expend enormous
19
     resources, including litigation fees, defending itself on an issue” that is
20
     “dispositive” of Plaintiff’s claims. (Def. Mot. at 5.) In support, SchoolAdvisor
21
     asserts that it “bears a far heavier burden of resource expenditure in discovery than
22
     does Plaintiff” (id.) and that the “complaint does not allege any concrete facts to
23
     support its allegation that an ATDS was used” (id.). This is incorrect.
24
            First, Plaintiff alleges that SchoolAdvisor sent the text messages using “a
25
     random or sequential number generator.” (Dkt. 1 at ¶¶ 12, 41.) Thus, regardless of
26
27                                              7
     PLAINTIFF’S RESPONSE IN OPPOSITION TO
28   DEFENDANT’S MOTION TO STAY
        Case 1:20-cv-00440-NONE-EPG Document 23 Filed 12/23/20 Page 12 of 21



 1 which way the Supreme Court rules, discovery into the capacity of Defendant’s
 2 dialing system will be necessary. See Lacy v. Comcast Cable Commc'ns, LLC, No.
 3 3:19-CV-05007-RBL, 2020 WL 4698646, at *2 (W.D. Wash. Aug. 13, 2020)
 4 (denying a motion to stay explaining “regardless of Duguid’s outcome, discovery
 5 will need to take place in this case regarding (1) the existence and exact nature of
 6 any ATDS used to contact Lacy. . .”); Weisbein v. Allergan, Inc., No. SA CV 20-
 7 0801 FMO (ADSx), 2020 WL 6555051, at *2 (C.D. Cal. Nov. 6, 2020) (citing
 8 Dependable Highway Express, Inc. v. Navigators Ins. Co., 498 F.3d 1059, 1066
 9 (9th Cir. 2007)) (“although the nature of discovery in this case may change in some
10 ways based on the outcome of Duguid, the court is unconvinced the entire action
11 should be stayed for that reason alone.”). As such, SchoolAdvisor’s request only
12 seeks to delay inevitable discovery. And SchoolAdvisor will not suffer any
13 hardship in proceeding, aside from the ordinary expenses associated with litigation,
14 which are certain and insufficient to justify postponing this matter for an
15 unspecified period of time. See Lockyer v. Mirant Corp., 398 F.3d 1098, 1112 (9th
16 Cir. 2005) (“[B]eing required to defend a suit, without more, does not constitute a
17 ‘clear case of hardship or inequity.’”).
18          Nevertheless, as in its request to bifurcate, SchoolAdvisor again suggests
19 that it bears a significantly “heavier burden” than Plaintiff in discovery. (Def. Mot.
20 at 5.) But in reality, Plaintiff is the only party that has carried any of the discovery
21 burden to date. Indeed, Plaintiff has responded to discovery Defendant’s discovery
22 requests and produced responsive documents. (Smith Decl. ¶ 5.) On the other hand,
23 despite requesting and receiving additional time to respond to Plaintiff’s first set of
24 discovery requests (in accordance with a bi-furcated discovery schedule that it
25 asked for, and received, over Plaintiff’s objections), failed to produce any
26 responses or produce any documents. (Id. ¶¶ 8-10.) Instead, SchoolAdvisor has
27                                             8
     PLAINTIFF’S RESPONSE IN OPPOSITION TO
28   DEFENDANT’S MOTION TO STAY
            Case 1:20-cv-00440-NONE-EPG Document 23 Filed 12/23/20 Page 13 of 21



 1 effectively granted itself a stay by submitting boilerplate objections and insisting
 2 that it isn’t required to provide responses while its motion to stay is pending. (Id. ¶
 3 8.) Eventually, on December 22, 2020, the parties agreed that Defendant would
 4 supplement its discovery responses to provide substantive discovery responses by
 5 December 30, 2020. (Id. ¶ 11.) Nevertheless, the Court should not permit
 6 SchoolAdvisor to continue to delay its discovery obligations, which will remain
 7 regardless of how Duguid is decided.
 8              Finally, SchoolAdvisor’s assertion that staying the matter will “avoid
 9 engaging in a battle of the experts” regarding “unnecessary discovery” (Def. Mot.
10 at 6) is quickly debunked by reviewing the current discovery schedule. That is,
11 Plaintiff’s expert disclosures are not due until June 11, 2021, and Defendant’s
12 expert disclosures are not due until July 9, 2021. (Dkt. 17.) Thus, Defendant will
13 not even be required to disclose an expert until after the Supreme Court’s current
14 term ends.2
15              Because Defendant is unable to identify any harms beyond the inevitable
16 costs of engaging in discovery, this factor tips decidedly in favor of denying
17 Defendant’s motion to stay.
18                      2.      Absent a stay, Plaintiff will be irreparably damaged in the
19                              form of lost evidence.
                SchoolAdvisor next asserts that “Plaintiff will suffer no undue prejudice or
20
     tactical disadvantage from a stay of these proceedings” (Def. Mot. at 6), and that a
21
     stay “will nevertheless help him as much as it will Defendant” (id. at 7). In
22
     supposed support, SchoolAdvisor misleadingly claims that Plaintiff “chiefly seeks
23
     to recover statutory damages”, and “any delay in seeking statutory damages,
24
     without more, does not constitute harm or damage to a plaintiff.” (Id. at 6.) Further,
25
26
     2
         https://www.supremecourt.gov/oral_arguments/2020TermCourtCalendar.pdf
27                                                  9
         PLAINTIFF’S RESPONSE IN OPPOSITION TO
28       DEFENDANT’S MOTION TO STAY
        Case 1:20-cv-00440-NONE-EPG Document 23 Filed 12/23/20 Page 14 of 21



 1 SchoolAdvisor asserts that the case is “at an early stage of litigation, where
 2 minimal discovery has taken place and only the instant motion is before the
 3 Court.” (Id.) Defendant’s arguments are self-serving and ignore the serious risks of
 4 prejudice to Plaintiff.
 5          While a stay may not irreparably harm Plaintiff’s claim for statutory
 6 damages, it will harm his claim for injunctive relief. See Lockyer v. Mirant Corp.,
 7 398 F.3d 1098, 1112 (9th Cir. 2005) (denying a motion to stay in part because “the
 8 Attorney General seeks injunctive relief against ongoing and future harm.”). Here,
 9 in additional to seeking damages, Plaintiff seeks an injunction requiring
10 SchoolAdvisor to stop placing unsolicited text messages to consumers nationwide.
11 (Dkt. 1 ¶¶ 31, 38, 47, Prayer for Relief ¶¶ C-E.) Thus, every day that this case is
12 stayed or that Defendant is permitted to avoid its discovery obligations is a day
13 Defendant remains free to bombard class members with unsolicited text messages.
14          In addition to the harm associated with continued telemarketing, Plaintiff’s
15 ability to pursue this action would be harmed by a stay. Generally, a delay that
16 results from a stay can harm plaintiffs because it threatens the availability of
17 evidence. Blue Cross & Blue Shield of Ala. v. Unity Outpatient Surgery Ctr., Inc.,
18 490 F.3d 718, 724 (9th Cir. 2007) (recognizing that “[d]elay inherently increases
19 the risk that witnesses’ memories will fade and evidence will become stale”). This
20 risk is exacerbated “when important documents are under the control of third
21 parties, as these entities might not be obligated to preserve that evidence.” LG
22 Elecs., Inc. v. Eastman Kodak Co., No. 09-CV-0344H(BLM), 2009 WL 1468703,
23 at *2 (S.D. Cal. May 26, 2009).
24          In this case, if Plaintiff is unable to engage in discovery to secure evidence
25 in the possession Defendant and various other third parties until a decision in
26 Duguid is issued, Plaintiff may lose the ability to the evidence to support his
27                                             10
     PLAINTIFF’S RESPONSE IN OPPOSITION TO
28   DEFENDANT’S MOTION TO STAY
            Case 1:20-cv-00440-NONE-EPG Document 23 Filed 12/23/20 Page 15 of 21



 1 claims. This prejudice is exacerbated by the fact that such evidence is likely in the
 2 possession of third parties, which SchoolAdvisor has yet to identify. That is, in its
 3 initial disclosures, SchoolAdvisor has identified “Conceptual Media” as the entity
 4 from which it procured Plaintiff’s lead information. (Smith Decl. ¶ 3.) However,
 5 SchoolAdvisor has not identified Conceptual Media’s legal name, and Plaintiff
 6 cannot serve a subpoena until it does. (Id. ¶¶ 3, 10.) More problematic,
 7 SchoolAdvisor’s motion appears to tacitly admit that it has not even identified, let
 8 alone served document preservation notices on, third parties that are in possession
 9 of evidence. (See Def. Mot. at 2 (“yet-to-be identified non-parties to this suit will
10 all benefit from awaiting ultimate guidance from SCOTUS.”). Given that we are
11 already more than five (5) months into discovery,3 this poses serious preservation
12 risks.
13              In short, Plaintiff will be prejudiced if the case is stayed because he would
14 be unable to discovery evidence material to his claims, including evidence in the
15 possession of third parties, for the duration of the stay, during which time
16 Defendant could continue its unlawful practices unabated. As such, the first Landis
17 factor weighs against granting the requested stay.
18                      3.      A stay would not promote judicial economy.
19              The final factor, judicial economy, would not be served by a stay. Judicial
20 economy may be served where a stay may allow for the development of a
21 potentially dispositive issue. See Goro v. Flowers Foods, Inc., No. 17-CV-2580
22
23   3
    It should be noted that any assertion by SchoolAdvisor that discovery is still in its
24 early stages is unavailing. Discovery should have by now proceeded to the second
   phase, which addresses class certification—the process only remains stuck because
25 Defendant has refused to respond to discovery while its motion to stay is pending.
26 No litigant should be permitted to have its cake and eat it too as SchoolAdvisor
   attempts to do.
27                                          11
         PLAINTIFF’S RESPONSE IN OPPOSITION TO
28       DEFENDANT’S MOTION TO STAY
        Case 1:20-cv-00440-NONE-EPG Document 23 Filed 12/23/20 Page 16 of 21



 1 JLS (JLB), 2020 WL 804841, at *4 (S.D. Cal. Feb. 18, 2020). SchoolAdvisor
 2 claims that judicial economy be served because “the impact of Facebook on this
 3 litigation may be dispositive of the whole matter.” (Def. Mot. at 8.) Yet, Defendant
 4 provides no real support for this claim. As explained above, Duguid will not
 5 dispose of Plaintiff’s ATDS claim. Plaintiff’s ATDS allegations conform to the
 6 strict interpretation of the statutory definition. (Dkt. 1 ¶¶ 12, 42-43.) Thus, even if
 7 the Supreme Court holds that a number generator is necessary for a dialing system
 8 to qualify as an ATDS, Plaintiff’s claim would remain, and the parties will still
 9 need to conduct discovery to ascertain the particular capacity of the dialing system
10 used to place texts to Plaintiff and the Class. And where a decision is not
11 dispositive, a stay is inappropriate. See Henderson v. United Student Aid Funds,
12 Inc., No. 13-CV-1845, 2016 WL 5956041 (S.D. Cal. May 3, 2016) (denying a
13 motion to stay where the looming decision in “Spokeo probably will not be
14 dispositive on Plaintiff's claims”).
15          In denying a similar request in another TCPA case, the District of Arizona
16 reasoned that “regardless of the results in Facebook [v. Duguid]…[the defendant]
17 will be required to engage in discovery.” Whittaker v. All Reverse Mortgage Inc.,
18 No. CV-20-08016-PCT-DLR, dkt. 26 at 2 (D. Ariz. July 17, 2020) (attached hereto
19 as Exhibit B). “[O]nce the Supreme Court releases its decision defining ATDS,
20 Plaintiff still would be entitled to conduct discovery into Defendant’s systems to
21 determine whether those systems met the ATDS definition. In fact, Defendant has
22 not pointed to a single discovery issue that would be eliminated by a Facebook
23 decision favorable to it . . . .” (Ex. B at 2.) The Whittaker court denied the motion
24 to stay because “discovery issues are not likely to be mooted and resources are not
25 likely to be spared” by awaiting Facebook’s outcome to begin discovery that is
26 necessary regardless. Id.
27                                            12
     PLAINTIFF’S RESPONSE IN OPPOSITION TO
28   DEFENDANT’S MOTION TO STAY
        Case 1:20-cv-00440-NONE-EPG Document 23 Filed 12/23/20 Page 17 of 21



 1          The same holds true here. SchoolAdvisor cannot credibly suggest that the
 2 Duguid decision will moot any discovery issues or be dispositive of his claims.
 3 Regardless of the outcome in Duguid, the parties will still need to conduct
 4 discovery targeted at the capacity of Defendant’s dialing system. This is not one of
 5 the “rare” instances where a party should be made to stand aside while a pertinent
 6 rule of law is decided. Landis, 299 U.S at 255. Judicial economy would not be
 7 served by postponing this case for an unspecified period of time, based only on
 8 Defendant’s misguided belief that a Supreme Court decision would drastically alter
 9 Plaintiff’s cause of action. Further, given that Plaintiff would likely suffer harm in
10 the form of evidence becoming unavailable if such a stay is granted, and that
11 SchoolAdvisor will not suffer any harm beside the inevitable cost of litigation, the
12 requested stay is inappropriate.
13          In short, staying proceedings pending Facebook will not serve judicial
14 economy. Instead, it will only result in the postponement of discovery until a later
15 date. Defendant’s request to stay this matter should be denied.
16                  4.      Defendant’s request to stay falls in line with the trend in
17                          TCPA litigation.
            SchoolAdvisor closes its motion by urging the Court to follow “the path of
18
     other courts across the country and issue a stay to allow for SCOTUS to bring
19
     much needed clarity to the ATDS issue”. (Def. Mot. at 9.) This isn’t accurate. The
20
     Duguid decision, like so many supposedly “pivotal” TCPA decisions before it, is
21
     unlikely to provide the clarity Defendant foretells.
22
            Indeed, prior to July 2020, TCPA defendants routinely requested stays
23
     pending the Supreme Court’s decision in Barr v. Am. Ass’n of Political
24
     Consultants, Inc., No. 19-631, 140 S. Ct. 2335 (July 6, 2020) (“AAPC”). See A.M.
25
     by & through Deora v. Bridgecrest Acceptance Corp., No. 4:20-CV-00553-SEP,
26
27                                               13
     PLAINTIFF’S RESPONSE IN OPPOSITION TO
28   DEFENDANT’S MOTION TO STAY
        Case 1:20-cv-00440-NONE-EPG Document 23 Filed 12/23/20 Page 18 of 21



 1 2020 WL 3489280 (E.D. Mo. June 26, 2020); Lacy v. Comcast Cable Commc'ns,
 2 LLC, No. 3:19-CV-05007-RBL, 2020 WL 2041755, at *2 (W.D. Wash. Apr. 28,
 3 2020); Mehaffey v. Navient Sols., LLC, No. 19-CV-00197-REB-NRN, 2020 WL
 4 5260209 (D. Colo. Feb. 13, 2020). In all of these cases the respective defendants
 5 argued the AAPC decision would bring much needed clarity.
 6          Prior to AAPC, defendants sought stays pending the Federal Trade
 7 Commission’s (“FTC”) 2015 TCPA Order—claiming that it would settle the issue
 8 of what constitutes an ATDS. See Gusman v. Comcast Corp., No. 13CV1049-GPC
 9 DHB, 2014 WL 2115472 (S.D. Cal. May 21, 2014); Kristensen v. Credit One
10 Bank, N.C., No. CV14-7963 DMG AJWX, 2015 WL 2151751 (C.D. Cal. May 7,
11 2015). After the issuance of the FTC’s 2015 Order, defendants sought stays while
12 the 2015 Order was appealed to the D.C. Circuit. (again claiming that the issue
13 would be resolved once and for all). See, e.g., Knapper v. Cox Commc'ns, Inc., No.
14 CV-17-00913-PHX-SPL, 2019 WL 250430 (D. Ariz. Jan. 17, 2019); Larson v.
15 Harman Mgmt. Corp., No. 116CV00219DADSKO, 2018 WL 6459964 (E.D. Cal.
16 Dec. 10, 2018); Fontes v. Time Warner Cable Inc., No. CV14-2060-CAS(CWX),
17 2015 WL 9272790 (C.D. Cal. Dec. 17, 2015). Even after the D.C. Circuit ruled,
18 defendants began seeking stays pending a new order from the FTC. See, e.g.,
19 Simon v. Ultimate Fitness Grp., LLC, No. 19 CIV. 890 (CM), 2019 WL 4382204,
20 at *8 (S.D.N.Y. Aug. 19, 2019); Singer v. Las Vegas Athletic Clubs, 376 F. Supp.
21 3d 1062, 1068 (D. Nev. 2019).
22          Hence, TCPA defendants routinely request stays on the purported grounds
23 that a new major decision will miraculously absolve them of their liability for
24 having made repeated robocalls without consent. After Duguid there will be others.
25          And this instance is no different. SchoolAdvisor predictably asks this Court
26 to stay the case by claiming that Duguid will “provide definitive clarification on
27                                            14
     PLAINTIFF’S RESPONSE IN OPPOSITION TO
28   DEFENDANT’S MOTION TO STAY
         Case 1:20-cv-00440-NONE-EPG Document 23 Filed 12/23/20 Page 19 of 21



 1 what equipment satisfies the definition” or an ATDS. (Def. Mot. at 9.) Despite its
 2 hope that Duguid will dispose of the instant case, SchoolAdvisor cannot credibly
 3 suggest that it knows how the Supreme Court will rule. Instead, this Court should
 4 find, in line with many other courts, that a stay pending a decision in Duguid is
 5 inappropriate where discovery will be required regardless. See Whittaker v. All
 6 Reverse Mortgage Inc., No. CV-20-08016-PCT-DLR, dkt. 26 at 2 (D. Ariz. July
 7 17, 2020); Camacho v. Hydroponics, Inc., No. EDCV20980JGBKKX, 2020 WL
 8 6784519, at *5 (C.D. Cal. Sept. 22, 2020) (denying a motion to stay pending the
 9 outcome of Facebook); Smith v. JPMorgan Chase Bank, N.A., No.
10 20CV01777CBMPJWX, 2020 WL 5033532, at *2 (C.D. Cal. Aug. 21, 2020)
11 (“Although the decision in Duguid may simplify issues and questions of law, to
12 grant the stay at this stage of the proceedings is premature.”); Weisbein v. Allergan,
13 Inc., No. SACV200801FMOADSX, 2020 WL 6555051, at *2 (C.D. Cal. Nov. 6,
14 2020); Lacy v. Comcast Cable Commc'ns, LLC, No. 3:19-CV-05007-RBL, 2020
15 WL 4698646, at *2 (W.D. Wash. Aug. 13, 2020) (denying to stay the case pending
16 Facebook explaining “regardless of Duguid’s outcome, discovery will need to take
17 place in this case regarding (1) the existence and exact nature of any ATDS used to
18 contact Lacy. . .”); Pittenger v. First Nat'l Bank of Omaha, No. 20-CV-10606,
19 2020 WL 5596162, at *3 (E.D. Mich. Sept. 18, 2020) (denying a motion to stay
20 pending the Facebook decision).
21          In short, the Court should reject SchoolAdvisor’s attempt to seize upon this
22 most recent case to reach the Supreme Court as a basis for granting a stay—to hear
23 TCPA defendants tell it, there’s always another forthcoming decision that will
24 prove dispositive.
25 IV.      CONCLUSION
26          The Court should deny Defendant’s motion to stay. The Supreme Court’s
27                                            15
     PLAINTIFF’S RESPONSE IN OPPOSITION TO
28   DEFENDANT’S MOTION TO STAY
        Case 1:20-cv-00440-NONE-EPG Document 23 Filed 12/23/20 Page 20 of 21



 1 upcoming review of the ATDS definition in Facebook will not dispose of
 2 Plaintiff’s claim, and the Landis factors do not support staying inevitable discovery
 3 and proceedings. Accordingly, the Court should deny the motion, permit the
 4 parties to proceed with discovery, and award any such relief as it deems necessary
 5 and just.
 6
 7 Dated: December 23, 2020                  By: /s/ Taylor T. Smith

 8                                           Richard T. Drury (SBN 163559)
                                             richard@lozeaudrury.com
 9                                           Rebecca Davis (SBN 271662)
                                             rebecca@lozeaudrury.com
10                                           LOZEAU     DRURY LLP
                                             410 12th Street, Suite 250
11                                           Oakland, CA 94607
                                             Telephone: (510) 836-4200
12                                           Facsimile: (510) 836-4205

13                                           Patrick H. Peluso (admitted pro hac vice)
                                             ppeluso@woodrowpeluso.com
14                                           Taylor T. Smith (admitted pro hac vice)
                                             tsmith@woodrowpeluso.com
15                                           WOODROW & PELUSO, LLC
                                             3900 East Mexico Avenue, Suite 300
16                                           Denver, Colorado 80210
                                             Telephone: (720) 213-0676
17                                           Facsimile: (303) 927-0809

18                                           Counsel for Plaintiff and the alleged Class
19
20
21
22
23
24
25
26
27                                             16
     PLAINTIFF’S RESPONSE IN OPPOSITION TO
28   DEFENDANT’S MOTION TO STAY
        Case 1:20-cv-00440-NONE-EPG Document 23 Filed 12/23/20 Page 21 of 21



 1                                 CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of the above
 3 titled document was served upon counsel of record by filing such papers via the
 4 Court’s ECF system.
 5 Date: December 23, 2020                   /s/ Taylor T. Smith
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                             17
     PLAINTIFF’S RESPONSE IN OPPOSITION TO
28   DEFENDANT’S MOTION TO STAY
